Citation Nr: 1637203	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-35 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to December 1, 2011 and in excess of 20 percent, thereafter, for low back strain with degenerative disc disease (lower spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was previously before the Board in March 2014, when it was remanded for additional development.  An August 2014 rating decision increased the rating for low back strain with degenerative disc disease to 20 percent effective December 1, 2011.  That increase does not constitute a full grant of the benefits sought.  Therefore, the claim for an increased rating remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2014 Board remand, the Veteran underwent a VA examination in May 2014 in order to assess the severity of his lumbar spine disability.  The Board finds that the May 2014 VA examination is inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 38 C.F.R. § 4.59.  While the VA examiner recorded the Veteran's range of motion, the report does not specifically state whether testing in accordance with this VA regulation was performed, and is therefore ambiguous on whether this level of testing was done.  In light of the deficiency, another VA compensation examination is needed.

Additionally, the May 2014 VA examiner indicated that flares could cause additional loss of motion, but actual loss could not be determined unless an examiner is present to objectively measure any additional loss.  On remand, the examiner should estimate any additional functional loss during flare-ups, expressed in degrees.  The examiner should provide an opinion on the degree of impairment during any current flare-ups but also estimate the degree of impairment during flare-ups reported at the time of the May 2014 VA examination.  

Finally, pursuant to the rating schedule, associated objective neurologic abnormalities are evaluated separately, under an appropriate diagnostic code.  See General Rating Formula for Disease and Injuries of the Spine, Note (1).  A private treatment report dated in July 2009 reflects diagnoses of sacroiliitis and low back pain associated with sciatica.  The May 2014 VA examination indicates that testing of the Veteran's muscle strength, reflexes, and sensation were normal and that there was no radicular pain or other signs or symptoms due to radiculopathy.  Nonetheless, the AOJ considered intermittent lower extremity radiculopathy as part of the Veteran's service connected disability, as was noted on the May 2010 VA examination report.  On remand, any discrepancy regarding whether the Veteran has radiculopathy associated with his service-connected lumbar spine disability should be resolved and the AOJ should consider whether separate evaluations are warranted for radiculopathy. 

As the claim is being remanded, the claims file should also be updated to include VA treatment records compiled since August 2014.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any outstanding VA treatment records from the Omaha VAMC for the Veteran from August 2014 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  After accomplishing the above, schedule the Veteran for VA orthopedic and neurologic examinations with an appropriate medical professional to determine the current severity of his service-connected lower spine disability.  The entire record must be made available to and be reviewed by the examiner in conjunction with the examination.  Specifically, the VA examiner should address the following:

a)  Provide range of motion and repetitive motion findings in degrees for the thoracolumbar spine.  A goniometer should be used in conjunction with range of motion testing.  Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  State whether there is objective evidence of pain on range of motion and after repetitive motion testing.  If so, provide the degrees at which pain begins and ends. 

c)  State whether the lower spine exhibits weakened movement, excess fatigability, or incoordination. 

d)  Provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lower spine is used repeatedly over a period of time.  If so, provide the degree of additional range of motion loss due to pain on use or during flare-ups and estimate the degree of impairment during flare-ups reported at the time of the May 2014 VA examination.  

e)  State whether the Veteran's service-connected lower spine disability has been manifested by any neurological impairment at any time during the period on appeal, and if so, which nerves are involved, and the extent of the impairment (mild, moderate, or severe).  If the examiner determines that radiculopathy is not present, this should be reconciled with any conflicting evidence of record.  

f)  Discuss whether the Veteran's lower spine disability is productive of any additional functional impairment.

g)  State what impact, if any, the Veteran's lower spine disability has on his activities of daily living, including his ability to obtain and maintain employment. 38 C.F.R. § 4.10. 

3.  Thereafter, readjudicate the claim on appeal and consider whether separate evaluations are warranted for radiculopathy.  If the benefit sought on appeal remains denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




